OFFICIAL NOTICE F[         u   of criminal appeals of texas
                  p.&SMM'.             Station, austin. texas 787 i i
              OFFlCPSi BST&NESS                          ^s u.s. postage»pitneybowes
              STAHS-^F<r3p;fA08 r,
              PENAUTC FjDR
              pmvmwutt
                                                                ZIP 78701
                                                                02 1KV
 10/6/2015                                                      0001401603OCT 07 2015
 OPORTA, TRINIDAD Tr. Ct. No. D-1-DC1-12-300191-A          WR-83,692-^
 On this day, this Court has denied "DEFENDANT'S MOTION TO EXTEND TlM.
 TO FILE MOTION FOR REHEARING1'
                                                                         Abel Acosta, Clerk

                            TRINIDAD OPORTA
                            SOUTH TEXAS DETENTION COMPLEX
                            566 VETERAN DRIVE;,
                            PEARSALL, TX 7860IC'                               u TF       \\




tccjusaa     ?aos i            l|iaiIMiH.|,H,ll|nllhHt..||l|i|,i|liiii»M|i||iM|,||l|ir